Case 8:20-cv-01525-SDM-JSS Document 32 Filed 09/13/21 Page 1 of 3 PageID 161




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KEANA NIX,

      Plaintiff,

v.                                                    Case No: 8:20-cv-1525-SDM-JSS

UNITED STATES OF AMERICA,

      Defendant.
___________________________________/

                                        ORDER

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel Discovery

Responses and Overrule Defendant’s Objections (“Motion”) (Dkt. 23) and

Defendant’s response in opposition (Dkt. 25). On September 2, 2021, the Court

conducted a hearing on the Motion. Upon consideration, and for the reasons stated

during the hearing, it is ORDERED:

      1. Plaintiff’s Motion to Compel Discovery Responses (Dkt. 23) is GRANTED

         in part and DENIED in part as follows:

             a. Plaintiff’s Motion is GRANTED insofar as Defendant is directed to

                   produce the training records for Sophia Sanchez, to the extent they

                   exist.

             b. Plaintiff’s Motion is GRANTED insofar as Defendant is directed to

                   provide Plaintiff a privilege log of Ms. Sanchez’s personnel file.

                   Defendant is further directed to deliver the personnel file of Sophia
Case 8:20-cv-01525-SDM-JSS Document 32 Filed 09/13/21 Page 2 of 3 PageID 162




              Sanchez to the Court for an in camera inspection related to any and all

              records pertaining to other incidents or vehicular accidents involving

              Sophia Sanchez and her web-based training.

           c. Plaintiff’s Motion to Compel is DENIED insofar as Plaintiff requests

              a copy of the United States Postal Service routes driven by Sophia

              Sanchez on the date of the accident, with approved U-turn locations,

              and information related to Sophia Sanchez’s driver safety training

              instructors.   The route information Plaintiff seeks is unavailable

              according to Defendant. Defendant shall conduct a reasonable search

              and produce any responsive documents within its possession,

              custody, or control if such documents are located. See Fed. R. Civ. P.

              26(g)(1) and 34(a)(1).          Discovery concerning Ms. Sanchez’s

              instructors is neither relevant nor proportional to the needs of the case.

              See, e.g., Benz v. Crowley Logistics, Inc., No. 3:15-CV-728-J-25MCR,

              2016 WL 11587289, at *3 (M.D. Fla. June 17, 2016) (concluding

              plaintiff had not met her initial burden of showing how the

              information sought is relevant to her claims); Jones v. Z.O.E. Enterprises

              of Jax, Inc., No. 3:11-CV-377-J-32MCR, 2012 WL 3065384, at *2

              (M.D. Fla. July 27, 2012) (denying a motion to compel when the

              moving party failed to make an adequate initial showing of

              relevancy).



                                        -2-
Case 8:20-cv-01525-SDM-JSS Document 32 Filed 09/13/21 Page 3 of 3 PageID 163




            d. Plaintiff’s Motion is otherwise DENIED as moot to the extent

                Defendant has provided the requested information.

            e. The parties’ requests for attorneys’ fees and costs are DENIED.

      DONE and ORDERED in Tampa, Florida, on September 13, 2021.




Copies furnished to:
Counsel of Record




                                       -3-
